Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of December 31, 2007,
by and between BNC Bancorp, a North Carolina corporation with headquarters
located at 1226 Eastchester Drive, High Point, North Carolina (the “Company”),
and Synovus Financial Corp., a Georgia corporation (“Synovus”).

BACKGROUND

A. The Company and Synovus are executing and delivering this Agreement in
reliance upon the exemption from registration afforded by Section 4(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act.

B. Synovus wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, 355,544 shares of the common stock, no
par value per share (“Common Stock”), of the Company (the “Securities”) at a
purchase price per share of $15.75 (the “Purchase Price”).

NOW, THEREFORE, IN CONSIDERATION of the representations, warranties, covenants
and agreements contained in this Agreement, and for other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged, the
Company and Synovus agree as follows:

ARTICLE I

PURCHASE AND SALE

1.1 Closing. Subject to the terms and conditions set forth in this Agreement, at
the closing of the purchase and sale of the Securities (the “Closing”) the
Company shall issue and sell to Synovus, and Synovus shall purchase from the
Company, the Securities at the Purchase Price. The date and time of the Closing
shall be 9:00 a.m., Eastern Standard Time, on December 31, 2007 (the “Closing
Date”). The Closing shall take place at the offices of Brooks, Pierce, McLendon,
Humphrey & Leonard, L.L.P, 230 North Elm Street, Suite 2000, Greensboro, North
Carolina.

1.2 Closing Deliveries.

(a) At the Closing, the Company shall deliver or cause to be delivered to
Synovus one or more stock certificates in form and substance satisfactory to
Synovus evidencing 355,544 shares of Common Stock, registered in the name of
Synovus.

(b) At the Closing, Synovus shall deliver or cause to be delivered to the
Company the Purchase Price in United States dollars and in immediately available
funds, by wire transfer to an account designated in writing to Synovus by the
Company for such purpose.



--------------------------------------------------------------------------------

ARTICLE II

COMPANY REPRESENTATIONS AND WARRANTIES

2.1 Organization and Good Standing of the Company; Organizational Documents. The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of North Carolina and has all requisite power and
authority to own, operate and lease its properties and to carry on its business.
The Company is duly licensed or qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each
jurisdiction in which it owns or leases properties, or conducts business. True,
complete and correct copies of the Company’s articles of incorporation and
by-laws, as in effect as of the date of this Agreement, are publicly available
on the website of the SEC.

2.2 Organization and Good Standing of Subsidiaries. Each Subsidiary of the
Company is duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization, and has all requisite power and authority
to own, operate and lease its properties and to carry on its business, and is
duly licensed or qualified to do business in each other jurisdiction in which it
owns or leases properties, or conducts business. The deposit accounts of the
banking Subsidiaries of the Company are insured by the Federal Deposit Insurance
Corporation (the “FDIC”) to the fullest extent permitted by the Federal Deposit
Insurance Act and the rules and regulations of the FDIC thereunder, and all
premiums and assessments required to be paid in connection therewith have been
paid when due. For purposes of this Agreement, “Subsidiary” means, with respect
to any Person, any other Person of which 50% or more of the shares of the voting
securities or other voting interests are owned or controlled, or the ability to
select or elect 50% or more of the directors or similar managers is held,
directly or indirectly, by such first Person or one or more of its Subsidiaries,
or by such first Person, or by such first Person and one or more of its
Subsidiaries, and “Person” means an individual, corporation, association,
partnership, entity, group (as such term is used in Section 13(d)(3) of the
Exchange Act of 1934, as amended (the “Exchange Act”)), trust, joint venture,
business trust or unincorporated organization, or a government or any agency or
political subdivision thereof.

2.3 Authorization; No Conflicts; Governmental Consents.

(a) The Company has full corporate power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, including
the issuance of the Securities (the “Transactions”). The execution, delivery and
performance by the Company of this Agreement and the consummation of the
Transactions have been duly authorized by the Board of Directors of the Company.
No other proceedings on the part of the Company (including approval of the
Company’s stockholders), including under the NASDAQ rules and regulations
relating to the continued listing of the Common Stock under the NASDAQ Capital
Market, are necessary to authorize the execution, delivery and performance by
the Company of this Agreement and consummation of the Transactions. This
Agreement has been duly and validly executed and delivered by the Company. This
Agreement is a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms.

(b) The execution, delivery and performance of this Agreement, the consummation
by the Company of the Transactions and the compliance by the Company with any of
the provisions hereof will not conflict with, violate or result in a breach of
any

 

2



--------------------------------------------------------------------------------

provision of, or constitute a default (or an event which, with notice or lapse
of time or both would constitute a default) under, or give rise to any rights of
any Person other than the parties to this Agreement or give rise to any
obligations of the Company other than under this Agreement, or result in the
termination of or accelerate the performance required by, or result in a right
of termination or acceleration under (x) any provision of the articles of
incorporation or by-laws of the Company or (y) any mortgage, note, indenture,
deed of trust, lease, loan agreement, commitment, arrangement, written or oral
contract or other agreement or instrument or any permit, concession, grant,
franchise, license, judgment, order, decree, ruling, injunction, statute, law,
ordinance, rule or regulation applicable to the Company or any of its properties
or assets.

(c) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity is required on the part of
the Company or any of its Subsidiaries in connection with the execution,
delivery and performance by the Company of this Agreement or the consummation by
the Company of the Transactions. The Securities have been duly authorized by all
necessary corporate action. No “business combination” “moratorium,” “control
share,” “fair price,” “takeover,” “interested stockholder” or other takeover law
is applicable to the Transactions. For purposes of this Agreement, “Governmental
Entity” means any court, administrative agency or commission or other
governmental authority or instrumentality, whether federal, state, local or
foreign, and any applicable industry self-regulatory organization.

2.4 Capitalization; Valid Issuance of Securities.

(a) The authorized capital stock of the Company consists of 80,000,000 shares of
Common Stock of which 6,909,465 shares are issued and outstanding, and
20,000,000 shares of preferred stock of which no shares are issued and
outstanding. The Company holds no shares of Common Stock in its treasury. There
are 427,508 shares of Common Stock reserved for issuance in connection with
employee benefit, stock option and dividend reinvestment and stock purchase
plans. All of the issued and outstanding shares of the Company’s capital stock
have been duly and validly authorized and issued and are fully paid and
nonassessable, and are not subject to preemptive rights. No bonds, debentures,
notes or other indebtedness having the right to vote on any matters on which the
stockholders of the Company may vote (“Voting Debt”) are issued and outstanding.
Other than as set forth in this Section 2.4(a) or pursuant to this Agreement,
(A) no equity securities or Voting Debt of the Company are or may be required to
be issued by reason of any options, warrants, rights to subscribe to, calls or
commitments of any character whatsoever, (B) there are outstanding no securities
or rights convertible into or exchangeable for any equity securities or Voting
Debt of the Company and (C) there are no contracts, commitments, understandings
or arrangements by which the Company is bound to issue additional equity
securities or Voting Debt or options, warrants or rights to purchase or acquire
any additional equity securities or Voting Debt. The consummation of the
Transactions will not result in the triggering of any anti-dilution adjustment
provisions of any security of the Company convertible into equity securities of
the Company. The Securities represent 4.9% of the Company’s issued and
outstanding shares of Common Stock as of the date of this Agreement after giving
effect to any shares of Common Stock to be issued under this Agreement to
Synovus.

 

3



--------------------------------------------------------------------------------

(b) All of the issued and outstanding shares of capital stock or other equity
ownership interests of each Subsidiary of the Company are owned by the Company,
directly or indirectly, free and clear of any material liens, pledges, charges
and security interests and similar encumbrances, and all of such shares or
equity ownership interests have been duly and validly authorized and issued and
are fully paid and nonassessable, and are not subject to preemptive rights. None
of the outstanding shares of capital stock or other securities of any Subsidiary
were issued in violation of the Securities Act or any other applicable federal
state or local law, rule or regulation. No Subsidiary of the Company has or is
bound by any outstanding subscriptions, options, warrants, calls, commitments or
agreements of any character calling for the purchase or issuance of any shares
of capital stock or any other equity security of such Subsidiary or any
securities representing the right to purchase or otherwise receive any shares of
capital stock or any other equity security of such Subsidiary.

(c) When issued as contemplated by this Agreement, the Securities (i) will be
validly issued, fully paid and non-assessable and free from all taxes, liens,
claims and encumbrances, (ii) will not be subject to preemptive rights, rights
of first refusal or other similar rights of stockholders of the Company or any
other person and (iii) will not impose personal liability on the holder thereof.

2.5 Reports; Financial Statements; Controls.

(a) Except as set forth on Schedule 2.5, since January 1, 2005, the Company and
each of its Subsidiaries has timely filed all reports, registration statements,
proxy statements and other materials, together with any amendments required to
be made with respect thereto, that were required to be filed with (i) the SEC
under the Securities Act or the Exchange Act (the “SEC Reports”), (ii) the North
Carolina Commissioner of Banks, North Carolina Department of Commerce, (iii) the
Federal Reserve Board, (iv) the FDIC and (v) any other Governmental Entity (all
such reports and statements are collectively referred to herein as the
“Reports”), and have paid all fees and assessments due and payable in connection
therewith. As of their respective dates, the Reports complied in all material
respects with all of the statutes and published rules and regulations enforced
or promulgated by the regulatory authority with which they were filed and
(i) with respect to Reports filed with the SEC, did not as of the date of filing
thereof with the SEC contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading and (ii) with respect to all other Reports, were complete
and accurate in all material respects as of their respective dates. There are no
facts relating to the Company or any of its Subsidiaries that the Company has
not disclosed in the Reports or to Synovus in writing that, individually or in
the aggregate, have had or would reasonably be expected to have a material
adverse effect on the Company and its Subsidiaries, taken as a whole. No
executive officer of the Company has failed to make the certifications required
of him or her under Section 302 or 906 of the Sarbanes-Oxley Act of 2002.

(b) Each of the consolidated balance sheets, and the related consolidated
statements of income, changes in stockholders’ equity and cash flows, included
in the Reports filed with the SEC under the Exchange Act (A) have been prepared
from, and are in accordance with, the books and records of the Company and its
Subsidiaries, (B) fairly present in all material respects the

 

4



--------------------------------------------------------------------------------

consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates shown and the results of the consolidated operations, changes in
stockholders’ equity and cash flows of the Company and its consolidated
Subsidiaries for the respective fiscal periods or as of the respective dates
therein set forth, subject, in the case of any unaudited financial statements,
to normal recurring year-end audit adjustments, (C) complied as to form, as of
their respective dates of filing with the SEC, in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto and (D) have been prepared in accordance with
generally accepted accounting principles in the United States of America
(“GAAP”) consistently applied during the periods involved, except as otherwise
set forth in the notes thereto.

2.6 Absence of Certain Changes. Since September 30, 2007, and except as publicly
disclosed by the Company in the Reports filed by it with the SEC and publicly
available prior to the date hereof, (a) the Company and its Subsidiaries have
conducted their respective businesses in all material respects in the ordinary
course, consistent with prior practice, (b) the Company has not made or declared
any distribution in cash or in kind to its stockholders or issued or repurchased
any shares of its capital stock or other equity interest, and (c) no event or
events have occurred that, individually or in the aggregate, has had or would
reasonably be expected to have a material adverse effect on the Company and its
Subsidiaries, taken as a whole.

2.7 No Undisclosed Liabilities. Neither the Company nor any of its Subsidiaries
has any liabilities or obligations of any nature (absolute, accrued, contingent
or otherwise) that are not fully reflected or reserved against in the financial
statements described in Section 2.5(b), except for liabilities that have arisen
since September 30, 2007 in the ordinary and usual course of business and
consistent with past practice that would not reasonably be expected to have a
material adverse effect on the Company and its Subsidiaries, taken as a whole.

2.8 Compliance with Law. Each of the Company and its Subsidiaries holds all
licenses, franchises, permits and authorizations necessary for the lawful
conduct of its business under, and has complied with and is not in default or
violation in any respect of, any applicable law, statute, order, rule,
regulation, policy or guideline of any Governmental Entity.

2.9 Legal Proceedings. There are no pending, or to the knowledge of the Company,
threatened, legal, administrative, arbitral or other proceedings, claims,
actions or governmental investigations against the Company or any of its
Subsidiaries or to which any of their assets are subject that, (i) individually
or in the aggregate, has had or would reasonably be expected to have a material
adverse effect on the Company and its Subsidiaries, taken as a whole, or
(ii) relating to or which challenges the validity or propriety of the
Transactions. Neither the Company nor any of its Subsidiaries is subject to any
order, judgment or decree of a Governmental Entity that, individually or in the
aggregate, has had or would reasonably be expected to have a material adverse
effect on the Company and its Subsidiaries, taken as a whole.

2.10 Regulatory Actions. Since January 1, 2005 neither the Company nor any of
its Subsidiaries has received any written communication from any federal or
state banking authority (“Banking Authority”) (i) asserting that it is in
material violation of any law, (ii) threatening to revoke any of its material
permits or licenses, (iii) requiring it (x) to enter into or consent to the
issuance of a cease and desist order, written agreement, consent decree,
directive, commitment or memorandum of understanding, or (y) to adopt

 

5



--------------------------------------------------------------------------------

any policy, procedure or resolution of its Board of Directors or similar
undertaking, that restricts the conduct of its business, or relates to its
capital adequacy, its credit or reserve policies, it management, or the payment
of dividends or any other policy or procedure or (iv) threatening or
contemplating revocation or limitation of, or which would have the effect of
revoking or limiting, FDIC deposit insurance, and neither the Company nor any of
its Subsidiaries has received any written notice from a Banking Authority that
it is considering issuing or requiring any of the foregoing.

2.11 Offering of Securities. Neither the Company nor any Person acting on its
behalf has offered the Securities or any similar securities of the Company for
sale to, solicited any offers to buy any of the Securities or any similar
securities of the Company from or otherwise approached or negotiated with
respect to any of the Securities or any similar securities of the Company with
any Person other than Synovus. Neither the Company nor any Person acting on its
behalf has taken or will take any action (including any offering of any
securities of the Company under circumstances that would require the integration
of such offering with the offering of any of the Securities under the Securities
Act and the rules and regulations of the SEC thereunder) that might subject the
offering, issuance or sale of any of the Securities to the registration
requirements of the Securities Act.

2.12 Listing; Form S-3 Eligibility. The Common Stock is currently listed for
trading on the NASDAQ Capital Market. The Company is not in violation of the
listing requirements of the NASDAQ Capital Market, does not reasonably
anticipate that the Common Stock will be delisted by the NASDAQ Capital Market
for the foreseeable future, and since January 1, 2005 has not received any
notice regarding the possible delisting of the Common Stock from the NASDAQ
Capital Market. The Company is eligible to register the resale of its Common
Stock on a registration statement on Form S-3 under the Securities Act. The
Company is not aware of any current facts or circumstances that would prohibit
or delay the preparation and filing of a registration statement on Form S-3 (in
accordance with the schedule provided in Article IV) with respect to the
Registrable Securities (as defined in Article IV). The Company has no basis to
believe that its past or present independent public auditors will withhold their
consent to the inclusion, or incorporation by reference, of their audit opinion
concerning the Company’s financial statements that are to be included in the
Registration Statement required to be filed pursuant to Article IV.

2.13 Brokers and Finders. Except for Burke Capital Group, LLC (the fees and
expenses of which will be paid by the Company), neither the Company nor any of
its Subsidiaries nor any of their respective officers, directors, employees or
agents has utilized any broker, finder, placement agent or financial advisor or
incurred any liability for any fees or commissions in connection with the
Transactions.

ARTICLE III

OTHER AGREEMENTS OF THE PARTIES

3.1 No Public Sale or Distribution. Synovus is acquiring the Securities in the
ordinary course of business for its own account and not with a view towards, or
for resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered under the Securities Act or under an exemption from
such registration and in compliance with applicable federal and state securities

 

6



--------------------------------------------------------------------------------

laws, and Synovus does not have a present arrangement to effect any distribution
of the Securities to or through any person or entity; provided, however, that by
making the representations herein, Synovus does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act.

3.2 Investor Status. At the time Synovus was offered the Securities, it was, and
at the date hereof it is, either (A) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act or (B) an “accredited investor”
as defined in Rule 501(a)(1), (2) or (3) under the Securities Act.

3.3 Organization and Good Standing of Synovus; Authorization. Synovus is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Georgia. Synovus has full corporate power and authority to
execute and deliver this Agreement and to consummate the Transactions. The
execution, delivery and performance by Synovus of this Agreement and the
consummation of the Transactions have been duly authorized by Synovus. No other
proceedings on the part of Synovus are necessary to authorize the execution,
delivery and performance by Synovus of this Agreement and consummation of the
Transactions. This Agreement has been duly and validly executed and delivered by
Synovus. This Agreement is a valid and binding obligation of Synovus enforceable
against Synovus in accordance with its terms.

3.4 Access to Information. Synovus acknowledges that it has reviewed disclosure
materials provided by the Company and has been afforded: (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information (other than material non-public
information) about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Synovus acknowledges receipt of copies
of the SEC Reports.

3.5 Furnishing of Information. So long as Synovus (or any of its Affiliates)
beneficially owns any of the Securities, the Company shall timely file all
reports required to be filed with the SEC pursuant to the Exchange Act, and the
Company shall not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would permit such termination. In addition, the Company shall take
all actions necessary to meet the “registrant eligibility” requirements set
forth in the general instructions to Form S-3 or any successor form thereto, to
continue to be eligible to register the resale of its Common Stock on a
registration statement on Form S-3 under the Securities Act.

 

7



--------------------------------------------------------------------------------

3.6 Dislosures; Securities Laws; Publicity.

(a) The Company shall, on or before 8:30 a.m., Eastern Standard Time, on the
first trading day following execution of this Agreement, file a Current Report
on Form 8-K with the SEC (the “8-K Filing”) describing the terms of the
Transactions. Thereafter, the Company shall timely file any filings and notices
required by the SEC or applicable law with respect to the Transactions and
provide copies thereof to Synovus promptly after filing.

(b) The Company shall file with the SEC a Form D with respect to the Securities
as required under Regulation D and provide a copy thereof to Synovus promptly
after such filing. The Company shall, on or before the Closing Date, take such
action as the Company shall reasonably determine is necessary to qualify the
Securities for sale to Synovus pursuant to this Agreement under applicable
securities or “blue sky” laws of the states of the United States or obtain
exemption therefrom, and shall provide evidence of any such action so taken to
Synvous on or prior to the Closing Date. From and after the 8-K Filing, the
Company hereby acknowledges that Synovus shall not be in possession of any
material nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees or
agents. The Company shall not, and shall cause each of its Subsidiaries and each
of their respective officers, directors, employees and agents not to, provide
Synovus with any material nonpublic information regarding the Company or any of
its Subsidiaries from and after the 8-K Filing without the express written
consent of Synvous. Synovus shall not have any liability to the Company, its
Subsidiaries or any of their respective officers, directors, employees,
shareholders or agents for any such disclosure.

(c) The Company shall ensure that each of the following reports are available at
either www.sec.gov or www.bankofnc.com: (i) within ten days after the filing
thereof with the SEC, a copy of its Annual Report on Form 10-K, its Quarterly
Reports on Form 10-Q, its proxy statements and any Current Reports on Form 8-K;
and (ii) within one day after release, copies of all press releases issued by
the Company or any of its Subsidiaries.

(d) Subject to the foregoing, neither the Company nor Synovus shall issue any
press releases or any other public statements with respect to the Transactions;
provided, however, that each party shall be entitled, without the prior approval
of the other party, to make any press release or other public disclosure with
respect to the Transactions as is required by applicable law (provided that any
such press release or other public disclosure shall be subject to prior review
and comment by the other party).

(e) The Company shall make all necessary filings with the NASDAQ Capital Market
as promptly as possible after the date hereof in order for the Securities to be
authorized for quotation and listed on the NASDAQ Capital Market and shall
provide evidence of such filings to Synovus.

3.7 Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Securities for working capital, to fund future loan growth, and general
corporate purposes.

3.8 Taking of Necessary Action. Subject to the terms and conditions hereof,
(i) each of the parties hereto agrees to use all reasonable best efforts
promptly to take or cause to be taken all action and promptly to do or cause to
be done all things necessary,

 

8



--------------------------------------------------------------------------------

proper or advisable under applicable laws and regulations to consummate and make
effective the Transactions, and (ii) each party shall execute and deliver both
before and after the Closing such further certificates, agreements and other
documents and take such other actions as the other party may reasonably request
to consummate or implement the Transactions or to evidence such events or
matters.

3.9 Certain Restricted Actions. Without the prior written consent of Synovus,
the Company shall not take any actions which directly or indirectly cause
Synovus to own of record or beneficially more than 4.9% of the Common Stock or
voting power of the Company.

ARTICLE IV

REGISTRATION RIGHTS

4.1 Registration Statement.

(a) As promptly as possible after the date hereof, the Company shall prepare and
file with the SEC a registration statement covering the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415 (the “Registration Statement”). The Registration Statement shall be
on Form S-3 (except if the Company is not then eligible to register for resale
the Registrable Securities on Form S-3, in which case such registration shall be
on another appropriate form in accordance with the Securities Act and the
Exchange Act). For purposes of this Agreement, “Registrable Securities” means
any shares of Common Stock, and any shares of Common Stock of the Company issued
as a dividend or other distribution with respect to, or in exchange for or in
replacement of, the shares of Common Stock, in each case, held by any
stockholder of the Company from time to time;

(b) The Company shall use its reasonable best efforts to cause the Registration
Statement to be declared effective by the SEC as promptly as possible after the
filing thereof, and shall use its reasonable best efforts to keep the
Registration Statement continuously effective under the Securities Act until the
earlier of the date that all Securities covered by such Registration Statement
have been sold or can be sold publicly under Rule 144(k).

(c) The Company shall notify Synovus in writing promptly (and in any event
within two trading days) after receiving notification from the SEC that the
Registration Statement has been declared effective.

4.2 Registration Expenses. The Company shall pay all fees and expenses incident
to the performance of or compliance with this Article IV by the Company,
including (a) all registration and filing fees and expenses, including those
related to filings with the SEC, any trading market, any required filing with
the Financial Industry Regulatory Authority by the transfer agent of the
Company, and in connection with applicable state securities or “blue sky” laws,
(b) printing expenses (including without limitation expenses of printing
certificates for Registrable Securities), (c) messenger, telephone and delivery
expenses, (d) fees and disbursements of counsel for the Company, (e) fees and
expenses of all other persons retained by the Company in connection with the
consummation of the Transactions, and (f) all listing fees to be paid by the
Company to the trading market.

 

9



--------------------------------------------------------------------------------

4.3 Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless Synovus, the
officers, directors, partners, members, agents and employees of Synovus, each
Person who controls Synovus (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, partners,
members, agents and employees of each such controlling Person, to the fullest
extent permitted by applicable law, from and against any and all losses,
liabilities, claims, damages, costs and expenses (“Losses”), as incurred,
arising out of or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement, (ii) any
breach of any covenant, agreement or obligation of the Company contained in this
Agreement, (iii) any cause of action, suit or claim brought or made against such
Indemnified Party (as defined in Section 4.3(c) below) by a third party
(including for these purposes a derivative action brought on behalf of the
Company), arising out of or resulting from (x) execution, delivery, performance
or enforcement of this Agreement or (y) the status of Indemnified Party as
holder of the Securities or (iv) any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any prospectus or any
form of Company prospectus or in any amendment or supplement thereto or in any
Company preliminary prospectus, or arising out of or relating to any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of any prospectus or form of
prospectus or supplement thereto, in the light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that (A) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding Synovus furnished in
writing to the Company by Synovus for use therein, or to the extent that such
information relates to Synovus or Synovus’ proposed method of distribution of
Registrable Securities and was reviewed and expressly approved by Synovus
expressly for use in the Registration Statement, or (B) with respect to any
prospectus, if the untrue statement or omission of material fact contained in
such prospectus was corrected on a timely basis in the prospectus, as then
amended or supplemented, if such corrected prospectus was timely made available
by the Company to Synovus, and Synovus was advised in writing not to use the
incorrect prospectus prior to the use giving rise to Losses.

(b) Indemnification by Synovus. Synovus shall indemnify and hold harmless the
Company, its directors, officers, agents and employees, each Person who controls
the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses arising solely out of any untrue
statement of a material fact contained in the Registration Statement, any
prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising out of or relating to any omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any prospectus or form of prospectus or supplement thereto, in the
light of the circumstances under which they were made) not misleading, but only
to the extent that such untrue statement or omission is contained in any
information so furnished by Synovus in writing to the Company specifically for
inclusion in such Registration Statement or such prospectus, or to the extent
that such information relates to Synovus or Synovus’ proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
by Synovus expressly for use in the Registration Statement, such prospectus or
such form of prospectus or in any amendment or supplement thereto. In no event
shall the liability of Synovus hereunder be greater in amount than the dollar
amount of the net proceeds (after discounts and commissions but before expenses)
received by Synovus upon the sale of the Registrable Securities giving rise to
such indemnification obligation.

 

10



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. If any proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (ii) the Indemnifying Party shall have failed promptly to assume the
defense of such proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such proceeding; or (iii) the named parties to any such
proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of separate counsel shall be at the expense
of the Indemnifying Party). It being understood, however, that the Indemnifying
Party shall not, in connection with any one such proceeding (including separate
proceedings that have been or will be consolidated before a single judge) be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties, which firm shall be appointed by a
majority of the Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending proceeding in respect of which any Indemnified Party
is a party, unless such settlement (x) includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such proceeding, and (y) does not impose equitable remedies or material
obligations on the Indemnified Party.

(d) Contribution. If a claim for indemnification under Section 4.3(a) or (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified

 

11



--------------------------------------------------------------------------------

Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 4.3(c),
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 4.3(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 4.3(d), Synovus shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by Synovus from the sale of the Registrable
Securities subject to the proceeding exceeds the amount of any damages that
Synovus has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 4.3(d) are
in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

ARTICLE V

CLOSING CONDITIONS

5.1 Conditions of Purchase at Closing. The obligation of Synovus hereunder to
purchase the Securities is subject to the satisfaction, at or before the
Closing, of each of the following conditions, provided that such conditions are
for Synovus’s individual and sole benefit and may be waived by Synovus at any
time in Synovus’s sole discretion:

(a) Delivery of Securities. The Company shall have delivered to Synovus duly
executed certificates representing the Securities for the number of shares of
Common Stock being purchased by Synovus, registered in Synovus’s name.

(b) Listing. The Common Stock shall be authorized for quotation and listed on
the NASDAQ Capital Market and trading in the Common Stock (or on the NASDAQ
Capital Market generally) shall not have been suspended by the SEC or the NASDAQ
Capital Market.

(c) Representations and Warranties True; Covenants Performed. The
representations and warranties of the Company shall be true and correct as of
the date when made and as of the Closing Date as though made at that time, and
the Company shall have performed, satisfied and complied with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date.

 

12



--------------------------------------------------------------------------------

(d) No Adverse Law, Action or Decision or Injunction. There shall not be in
effect any law or any order, decree or injunction of a Governmental Entity of
competent jurisdiction that enjoins or prohibits consummation of the
Transactions.

(e) No Material Adverse Change. There shall have been no material adverse
changes and no material adverse developments in the business, properties,
operations, prospects, financial condition or results of operations of the
Company and its Subsidiaries, taken as a whole, since September 30, 2007, and no
information that is materially adverse to the Company and of which Synovus is
not currently aware shall come to the attention of Synovus.

(f) Regulatory Approvals. All material permits, consents, authorizations,
orders, approvals and filings and registrations, if any, required under any
federal, state or foreign law, rule or regulation for or in connection with the
execution and delivery of this Agreement and the consummation by the parties
hereto of the Transaction shall have been obtained or made.

(g) Corporate Approvals. Synovus shall have received a copy of the resolutions,
duly adopted by the Board of Directors of the Company, which shall be in full
force and effect at the time of the Closing, authorizing the execution, delivery
and performance by the Company of this Agreement and the consummation by the
Company of the Transactions, certified as such by the Secretary or Assistant
Secretary of the Company, and such other documents Synovus reasonably requests
in connection with the Closing.

ARTICLE VI

MISCELLANEOUS

6.1 Termination. This Agreement may be terminated by the Company or Synovus, by
written notice to the other parties, if the Closing has not been consummated by
the 45th business day following the date of this Agreement; provided that no
such termination will affect the right of any party to sue for any breach by the
other party (or parties).

6.2 Fees and Expenses. Except as expressly set forth in this Agreement to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all transfer agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Securities.

6.3 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and Synovus or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

13



--------------------------------------------------------------------------------

6.4 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, Synovus and the Company
will be entitled to seek an injunction or injunctions or seek specific
performance to prevent breaches of this Agreement. The parties agree that
monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and
hereby agrees to waive in any action for specific performance of any such
obligation (other than in connection with any action for temporary restraining
order) the defense that a remedy at law would be adequate.

6.5 Survival. All of the representations, warranties, agreements and covenants
set forth in this Agreement shall survive the Closing indefinitely; provided
that, the representations and warranties contained in Sections 2.5, 2.6, 2.7,
2.8, 2.9 and 2.10 shall survive for a period of three (3) years after the
Closing Date; provided further that, with respect to the representations and
warranties contained in Sections 2.5, 2.6, 2.7, 2.8, 2.9 and 2.10, if prior to
11:59 p.m., Eastern time, on the last day such three year period, a party shall
have been properly notified of a claim for indemnity and such claim shall not
have been finally resolved or disposed of at such date, such claim shall
continue to survive and shall remain a basis for indemnity hereunder until such
claim is finally resolved or disposed of in accordance with the terms hereof.
Moreover, none of the representations and warranties made by the Company herein
shall act as a waiver of any rights or remedies Synovus may have under
applicable U.S. federal or state securities laws.

6.6 Entire Agreement; Third Party Beneficiaries. This Agreement and the
documents described herein or delivered pursuant hereto set forth the entire
agreement between the parties hereto with respect to the Transactions, and are
not intended to and shall not confer upon any person other than the parties
hereto any rights or remedies hereunder.

6.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to constitute an original, but all of which
together shall constitute one and the same document.

6.8 Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of Georgia, without giving effect to the
conflict of law principles thereof.

6.9 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. The Company shall
not assign this Agreement or any rights or obligations hereunder. Synovus may
assign or transfer the Securities pursuant to the terms of this Agreement and of
such Securities, or assign Synovus’s rights hereunder to any other person or
entity who purchases the Securities from Synvous. In addition, notwithstanding
anything to the contrary set forth in this Agreement, the Securities may be
pledged and all rights of Synovus under this Agreement may be assigned, without
further consent of the Company, to a bona fide pledgee.

 

14



--------------------------------------------------------------------------------

6.10 Consent to Jurisdiction; WAIVER OF JURY TRIAL. Each of the parties hereto
(a) consents to submit itself to the personal jurisdiction of any Federal or
state court located in Atlanta, Georgia in the event any dispute arises out of
this Agreement or the Transactions, (b) agrees that it will not attempt to deny
or defeat such personal jurisdiction by motion or other request for leave from
any such court and (c) agrees that it will not bring any action relating to this
Agreement or the Transactions in any court other than a Federal or state court
located in Atlanta, Georgia. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS.

6.11 Severability. If any provision of this Agreement is determined to be
invalid, illegal, or unenforceable, the remaining provisions of this Agreement
shall remain in full force and effect; provided that the economic and legal
substance of, any of the Transactions is not affected in any manner materially
adverse to any party. In the event of any such determination, the parties agree
to negotiate in good faith to modify this Agreement to fulfill as closely as
possible the original intent and purpose hereof. To the extent permitted by law,
the parties hereby to the same extent waive any provision of law that renders
any provision hereof prohibited or unenforceable in any respect.

6.12 Headings. The headings of Articles and Sections contained in this Agreement
are for reference purposes only and are not part of this Agreement.

6.13 No Presumption. If any claim is made by a party relating to any conflict,
omission or ambiguity in this Agreement, no presumption or burden of proof or
persuasion shall be implied by virtue of the fact that this Agreement was
prepared by or at the request of a particular party or its counsel.

[SIGNATURE PAGES TO FOLLOW]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

BNC BANCORP By:  

/s/ David B. Spencer

Name:   David B. Spencer Title:   EVP and CFO SYNOVUS FINANCIAL CORP. By:  

/s/ Thomas J. Prescott

Name:   Thomas J. Prescott Title:   Chief Financial Officer